DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5, in the reply filed on 3/7/2022 is acknowledged. Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2022. 
Claim Objections
Claim(s) 3 is objected to for the following informalities:
Regarding claim 3, in lines 6-7, the phrase --wherein the notch sensitivity ratio is the ratio of (tensile strength of notched specimen) / (yield strength of unnotched specimen)-- should be replaced with the phrase --wherein the notch sensitivity ratio is the ratio of tensile strength of notched specimen / yield strength of unnotched specimen--. The parentheses are not necessary in this phrase. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “needle-like ferrite” is indefinite and unclear and not clearly defined in the claims or specification of the instant application. It is unclear based on the claims and specification what the metes and bounds are of this term “needle-like ferrite”. The instant application does not define the shape or structure that would further describe “needle-like ferrite”. For purposes of examination, the term “needle-like ferrite” will be interpreted as acicular ferrite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al (US 2016/0237515), hereinafter “Kajihara”. 
Regarding Claim 1, Kajihara discloses a hot-rolled steel sheet or bar ([0002]-[0004]), the steel comprising a composition of ([0024]-[0043]): 
Element
Instant Claims (wt%)
Kajihara Ranges (wt%)
C
0.06 - 0.11%
0.05 - 0.30%
Si
>0 and ≤0.25% 
<0.5%
Mn
0.8% - 2.0%
0.3 - 3.0%
P
>0 and ≤0.01%
<0.03%
S
>0 and ≤0.01%
<0.035%
Al
0.01% - 0.03%
0.015 - 0.1%
Ni
0.5% - 1.00%
≤3.0%
Mo
0.027% - 0.125%
≤1.0%
Cr
>0 and ≤0.25%
≤3.0%
Cu
>0 and ≤0.28%
≤2.0%
N
>0 and ≤0.01%
0.003 to 0.3%
Fe
balance
balance


	Regarding claim 1, Kajihara discloses a steel composition which satisfies or overlaps with the instantly claimed elemental weight ranges as disclosed above in the chart. In the case where the claimed 
	Regarding claim 1, Kajihara discloses that the hot-rolled steel sheet exhibits good cold formability and maintains high surface hardness of a surface portion (i.e., steel reinforcing bar has a surface layer) while maintaining high toughness in the core portion (i.e., a core excluding the surface layer). 
Regarding claim 1, Kajihara discloses that the steel composition has a microstructure containing, in area ratio, ferrite: from 10 to 50%, pearlite from 15 to 15% and remainder: bainite ([0030]-[0033]). Kajihara discloses a process for forming the steel product by heating the steel composition before hot rolling step at a temperature of 1,150 to 1300C (Paragraph [0095]), hot-rolling the heated steel composition between 900C to 1200C with a hot finish rolling temperature of 850C or greater, rapid cooling to a temperature between 580C and 680C, a slow cooling step, and an additional rapid cooling step ([0099]-[0103]). Although Kajihara does not explicitly disclose, “wherein the steel reinforcing bar has, in the surface layer, a hardened layer consisting essentially of tempered martensite, and wherein the steel reinforcing bar has, in the core, a mixed structure of bainite, ferrite, and pearlite”, the steel composition of Kajihara has a separate surface and core component, an overlapping composition, an overlapping area fraction of ferrite, pearlite, and bainite, and a substantially similar method of processing the steel product. ”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, one of ordinary skill in the art would expect the steel sheet of Kajihara to have, wherein the steel reinforcing bar has, in the surface layer, a hardened layer consisting essentially of tempered martensite, and wherein the steel reinforcing bar has, in the core, a mixed structure of bainite, ferrite, and pearlite, because the steel product of Kajihara appears to have the same or 
	Regarding claim 2, Kajihara discloses that the steel composition has a microstructure containing, in area ratio, ferrite: from 10 to 50%, pearlite from 15 to 15% and remainder: bainite ([0030]-[0033]), which overlaps with the instantly claimed area fraction ranges, “35 to 45% of bainite, 45 to 55% of needle-like ferrite, and 5 to 15% of pearlite”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 3, Kajihara discloses that the steel composition has a tensile strength between 350 to 700 MPa and a hole expansion ratio of 20% or more (Paragraph [0109]). Kajihara does not expressly teach “wherein the steel reinforcing bar satisfies a yield strength of 500 MPa or more, a tensile strength/yield strength ratio of 1.15 or more, an elongation of 10% or more, at room temperature, has a uniform elongation of 3% or more as measured on an unnotched specimen at -170C, a notch sensitivity ratio of 1.0 or more at -170C, and wherein the notch sensitivity ratio is the ratio of tensile strength of notched specimen/ yield strength of unnotched specimen. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, one of ordinary skill in the art would expect the steel sheet of Kajihara to have, wherein the steel reinforcing bar has, in the surface layer, a hardened layer consisting essentially of tempered martensite, and wherein the steel reinforcing bar has, in the core, a mixed structure of bainite, ferrite, and pearlite, because the steel product of Kajihara appears to have the same or substantially same composition [0024]-[00423]) and microstructure ([0030]-[0033]), and the steel product of Kajihara is made by a substantially similar process, as disclosed above in claim 1 ([0099]-[0103]).

	Regarding claim 5, Kajihara discloses that the grain size for all grain types including ferrite, have a grain size between 3 to 50 µm, which overlaps with the instantly claimed area grain size, “wherein the ferrite in the core has a grain size of 9 to 11 µm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734